Citation Nr: 0525821	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  The propriety of deduction from the veteran's VA 
disability compensation to recoup his military severance pay.

2.  Entitlement to an initial rating in excess of 10 percent 
for headaches, status post-concussion.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1996 to March 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran received military disability severance pay 
based on a low back disability.

2.  The veteran is entitled to VA disability compensation for 
a service-connected low back disability.

3.  The veteran reports that his headache disability is 
manifested by episodes of a squeezing-type pain in the back 
of the head, converging behind the eyes; such episodes 
reportedly last two to three hours and occur approximately 
twice monthly and are partially relieved by the use of cold 
compresses.  


CONCLUSIONS OF LAW

1.  The veteran's military disability severance pay, less the 
amount of Federal income tax withheld, must be recouped from 
his VA disability compensation benefits, as a matter of law.  
10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 (2004).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for headaches, status post-concussion, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April and September 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his headache 
claim, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also generally advised the veteran that VA would 
assist him in obtaining any information in support of his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the veteran was afforded a VA medical examination in 
connection with this claim.  The veteran has identified no 
additional evidence, including post-service VA or private 
clinical records, in connection with his headache claim.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).

Regarding the issue of the propriety of VA's deduction of the 
amount of the veteran's military severance pay from his VA 
disability compensation, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the veteran's appeal of this 
issue must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action on this matter is harmless error.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
veteran has not argued otherwise.  

I.  Whether VA must deduct the veteran's military severance 
pay from his VA disability compensation.

Facts:  The pertinent facts in this matter are not in 
dispute.  The veteran was medically discharged from service 
in March 2003 as a result of a low back disability.  His DD 
Form 214 shows that he received military disability severance 
pay in the amount of $18,345.60.  

In April 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a low back disability.  

In a June 2003 rating decision, the RO granted service 
connection for a low back disability and assigned an initial 
zero percent rating, effective March 27, 2003, the day 
following the date of the veteran's separation from active 
service.  Service connection was also granted for a headache 
disability, a bilateral knee disability, and a right toe 
disability.  

In a June 2003 letter, the RO advised the veteran of its 
decision and informed him that VA would withhold $495 monthly 
from his VA disability compensation payments until his 
military disability severance pay had been recouped.  He was 
advised that such action was required by applicable law which 
provided that VA must withhold, after federal income tax, 
military severance pay received after September 30, 1996.

The veteran appealed the RO's decision, although the basis 
for his appeal is unclear.  The only statement provided by 
the veteran was to the effect that because his severance pay 
was received in March 2003, tax should not be considered.  

Analysis:  Under applicable criteria, when a veteran is 
granted military disability severance pay, and is entitled to 
VA disability compensation for the same disability or 
disabilities for which severance pay was granted, the award 
of VA disability compensation is subject to recoupment of the 
military disability severance pay.  10 U.S.C.A. §§ 1174, 1212 
(West 2002); 38 C.F.R. § 3.700(a)(3) (2004).  Where, as here, 
payment of severance pay was made after September 30, 1996, 
VA will recoup from disability compensation an amount equal 
to the amount of the severance pay less the amount of Federal 
income tax withheld from such pay.  Id.

Applying the facts in this case to the criteria set forth 
above, VA's recoupment of the veteran's severance pay, less 
the amount of any Federal income tax withheld, is not only 
proper, but required under the law.  The law does not provide 
for VA to waive any portion of that recoupment on any basis.  
Therefore, the veteran's appeal must be denied.

II.  Entitlement to an initial rating in excess of 10 percent 
for headaches, status post-concussion.

Facts:  The veteran's service medical records show that in 
February 1998, he reportedly jumped from a truck with a radio 
on his back.  He stated that he landed in a forward position, 
causing the radio to strike him in the head.  He complained 
of a headache and was diagnosed as having a mild concussion.

In April 1998, the veteran sought treatment for a headache, 
which he indicated had been present since falling three feet 
from a rack and hitting his head on the floor.  The 
assessment was post-concussion state.  

At a physical examination in October 1999, the veteran 
reported a history of a head injury, but denied frequent or 
severe headaches.  Neurologic examination was normal.  

In January 2001, the veteran complained of a migraine 
headache and insomnia.  It was recommended that he return 
home and sleep.  

In January 2002, the veteran as seen on three occasions in 
connection with his complaints of headaches, which he 
indicated prevented him from sleeping or working.  He was 
prescribed Maxalt and Halcion which he reported worked well.  
The assessment was migraine headaches.  In March 2002, he 
again complained of a headache and nausea.  He rated his 
headache as a 10 on a pain scale of 1 to 10.  The veteran was 
given additional medication.  

At his December 2002 military separation medical examination, 
the veteran reported a history of a head injury, as well as 
frequent or severe headaches.  He explained that he 
experienced migraine headaches two to three times weekly, 
which were relieved with hot compresses.  Neurologic 
examination was normal.  

In April 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of a concussion with 
headaches.  

In connection with his claim, he was afforded a VA medical 
examination in May 2003.  He reported that he had been hit in 
the head on two occasions in service, sustaining a mild 
concussion.  He reported that he shortly thereafter, he began 
having headaches.  He indicated that his current headache 
episodes consisted of a squeezing-type pain in the back of 
the head, converging behind the eyes.  He indicated that his 
headache episodes lasted two to three hours and occurred once 
every two to three weeks.  He indicated that his symptoms 
were partially relieved by the use of cold compresses.  
Neurologic examination showed that the veteran's pupils were 
reactive to light.  There was no evidence of weakness, 
sensory deficit, or pathological reflexes.  The veteran was 
coherent, cooperative, ambulatory, and exhibited no 
cerebellar incoordination or papilledema.  The diagnosis was 
headache, status post concussion.  

In a July 2003 statement, the veteran claimed that a higher 
rating was warranted as he experienced headache attacks twice 
monthly at least.  

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this provision, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants a 10 percent rating.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis:  Applying the facts in this case to the criteria 
set forth above, the Board finds that the evidence of record 
does not support an initial rating in excess of 10 percent 
for migraine headaches.  While the veteran complains of 
headache episodes occurring twice monthly, the record 
contains no probative evidence that such episodes are 
characteristic prostrating attacks.  As set forth above, the 
applicable rating criteria link ratings for migraine 
headaches to two elements:  severity and frequency.  It is 
not sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  In this case, the Board finds that 
the intensity of the veteran's headaches has not been shown 
to rise to the level of prostrating migraines, such to 
warrant a rating in excess of 10 percent under Code 8100.  In 
that regard, it is noted that the veteran reports that his 
headaches are partially relieved by cold compresses.  
Moreover, despite being asked to submit or identify such 
evidence, the record contains no absolutely no indication 
that the veteran has ever sought medical treatment for 
migraine headaches since his separation from service.  

The Board has considered rating the veteran's disability 
under Diagnostic Codes 8045 and 9304, but notes that absent 
evidence of any manifestation other than subjective 
complaints such as headaches, a rating in excess of 10 
percent would not be warranted.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his headache disability.  
He claims to be impaired by several disabilities, yet there 
is no objective evidence of record to show that his headache 
disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
headaches, status post concussion, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The veteran's military disability severance pay, less the 
amount of Federal income tax withheld, must be recouped from 
his VA disability compensation benefits; the appeal is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
headaches, status post-concussion, is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


